Citation Nr: 1454586	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

A hearing was held on August 14, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The issue of entitlement to an initial evaluation in excess of 10 percent for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an August 2012 written submission, the Veteran adequately requested withdrawal of his appeals regarding the issues of entitlement to service connection for diabetes mellitus, hypertension, and migraine headaches.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for diabetes mellitus, type II, hypertension, and migraine headaches.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2014).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In August 2012, the Veteran submitted a statement requesting withdrawal of the appeals regarding the issues of entitlement to service connection for diabetes mellitus, type II, hypertension, and migraine headaches.  The request was in writing, was signed by the Veteran, and included the Veteran's VA file number.  The withdrawal was thus made in the appropriate form as per 38 C.F.R. § 20.204.  Additionally, the Board received the request prior to the issuance of a final decision.

The Board thus finds that the Veteran intentionally withdrew his appeal for service connection for diabetes mellitus, type II, hypertension, and migraine headaches, and the content and form of his request for withdrawal met the requirements of § 20.204(b).  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeal of these claims, and the appeal as to those issues must be dismissed.


ORDER

The appeal of the claim for service connection for diabetes mellitus, type II, is dismissed.

The appeal of the claim for service connection for hypertension is dismissed.

The appeal of the claim for service connection for migraine headaches is dismissed.


REMAND

Reasons for remand:  To provide the Veteran with contemporaneous VA examination and to procure outstanding VA treatment records

The Veteran was last provided with VA examination regarding his lumbar disability in December 2010.  At the August 2012 Board hearing, the Veteran testified that his health has worsened since December 2010, and that one of his doctors told him has back was deteriorating.  The Veteran further testified that his forward flexion is very limited and causes him a lot of pain.

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the Veteran should be provided with additional VA examination to determine the current severity of his service-connected lumbar strain.  

The Board also notes that the most recent VA treatment record in the claims file is a Memphis VA Medical Center (VAMC) cardiology note from February 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should obtain any VA treatment records from February 2012 to the present, and associate them with the claims file.

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all VA treatment records from February 2012 to the present (to include any records of treatment with Memphis VAMC and Helena Community-Based Outpatient Clinic).  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, arrange for the Veteran to undergo a VA joints examination with an appropriate medical professional to determine the current severity and manifestations of his service-connected lumbar strain.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

a.  The examiner must conduct full range of motion studies of the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of the thoracolumbar spine after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's back during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

d.  The examiner should also state whether the Veteran has any neurologic abnormalities present, including but not limited to any bowel or bladder impairment or radicular pain, which are at least as likely as not (50 percent or greater probability) related to his service-connected lumbar strain.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure responsiveness to, and compliance with, the directives of this remand and implement corrective procedures as needed.  

4.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claim for an initial evaluation in excess of 10 percent for lumbar strain, in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




